Citation Nr: 0325598	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from July 11, 1988, through August 16, 1994.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1992, the Board denied the following claims:  (1) 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) effective prior to July 11, 1988; (2) 
entitlement to an evaluation in excess of 50 percent for 
PTSD; and (3) entitlement to service connection for drug and 
alcohol dependence.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court). 

In December 1993, the Court affirmed the Board's decision 
denying entitlement to service connection for PTSD effective 
prior to July 11, 1988, and entitlement to service connection 
for drug and alcohol dependence.  The issue of entitlement to 
an evaluation in excess of 50 percent for PTSD was remanded 
for additional development.  Accordingly, the Board's October 
1992 determinations regarding entitlement to service 
connection for PTSD effective prior to July 11, 1988, and 
entitlement to service connection for drug and alcohol 
dependence are final and not before the VA at this time.  In 
April 1994, the Board remanded the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD to the RO for 
additional development.

In December 1994, the RO awarded the veteran a 70 percent 
evaluation for his PTSD effective November 21, 1991.  A 
statement of the case on the issue of entitlement to an 
earlier effective date for the increase of the service-
connected PTSD from 50 percent to 70 percent disabling 
effective November 21, 1991, was issued in May of 1995.  A 
timely substantive appeal to this determination was not 
received.  However, at a hearing held before a hearing 
officer at the RO in August 1995, the veteran's 
representative requested that the RO adjudicate the claim of 
entitlement to a total rating based on individual 
unemployability from July 11, 1988.

In a March 1996 rating determination, the veteran was awarded 
a 70 percent evaluation for PTSD from July 11, 1988, and a 
total rating based on individual unemployability from August 
17, 1994.  A supplemental statement of the case on the issue 
of entitlement to a total evaluation, either schedular or 
based on individual unemployability, from July 11, 1988, 
through August 16, 1994, was issued by the RO in January 
1998.  The veteran filed a timely substantive appeal to this 
determination that month.  Accordingly, the sole issue before 
the Board at this time is whether the veteran is entitled to 
a total evaluation, either schedular or based on individual 
unemployability, from July 11, 1988, through August 16, 1994.  
No other issue is before the Board at this time.  See 
38 U.S.C.A. § 7105(a).

In June 1998, the Board denied this claim.  The veteran again 
filed a timely appeal to the Court.  In November 1998, the 
General Counsel for the Department of Veterans Affairs 
(General Counsel) and the veteran's representative filed a 
joint motion to vacate the Board's June 1998 decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding this case to the Board.  

In July 1999, the Board denied this claim.  The veteran once 
again filed a timely appeal to the Court.  In November 1998, 
the General Counsel filed a motion to vacate the Board's July 
1999 decision and to remand this matter for development and 
readjudication.  The sole basis for this motion was the 
enactment of the Veterans Claims Assistance Act of 2000, 
which did not exist at the time the Board's adjudicated of 
this claim in July 1999.  The Court granted the motion that 
month, vacating and remanding this case to the Board.

In August 2001, the Board again denied this claim and the 
veteran again filed a timely appeal to the Court.  In March 
2003, the General Counsel and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.


REMAND

In the August 2001 decision, the Board considered whether a 
VA psychiatrist was needed to evaluate this case.  The Board 
at that time stated, in pertinent part:

The Board has considered whether an 
additional examination is required under 
the VCAA.  The Board finds, however, that 
an additional examination or opinion to 
determine whether or not the veteran 
could work from 13 to 7 years ago is not 
necessary to decide the claim.  The 
determinative question is not the 
veteran's current condition, but his 
status from July 11, 1988 to August 16, 
1994.  The Board finds the evaluations 
and treatment records from this period 
are of far more probative value as to his 
status at that time and than a remote 
retrospective examination or opinion.  
The Board further finds that these 
evaluations and treatment records (when 
taken as a whole) are more than adequate 
to successfully evaluate the veteran's 
claim at this time.  Accordingly, the 
Board concludes that an additional VA 
psychiatric evaluation or social 
industrial survey is not necessary to 
decide the claim because of their 
inherently scant probative value in this 
case.  The Board further concludes that 
the contemporaneous medical evidence (as 
well as the evidence of the appellant's 
actual employment) during this period in 
question is more than sufficient to 
adequately adjudicate this claim, the 
Board finds a further evaluation is 
unwarranted. 

Within the joint motion of March 2003, the parties stated 
that "[o]f concern" was the Board's treatment of certain 
evidence made within the most recent determination of this 
claim.  Specifically, the parties to the joint motion 
question the Board's interpretation of an April 23, 1990, 
report from Irwin H. Noparstak, M.D.  

In view of the concerns voiced in the joint motion and in 
recognition of the fact that medical determinations are to be 
made in connection with the effect of the service-connected 
disabilities on the veteran's ability to obtain and retain 
employment during the time period in question, the Board is 
now of the opinion that a review of pertinent medical 
evidence would be helpful and ensure an adequate record for 
an informed appellate review.        

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

2.  Then, the claims folder should be 
reviewed by a VA psychiatrist to 
determine the nature and extent of his 
service-connected PTSD from July 11, 
1988, through August 16, 1994.  The 
purpose of this review is to determine 
the degree of disability associated with 
the veteran's PTSD from July 11, 1988, 
through August 16, 1994.  If possible, 
the examiner should assign a Global 
Assessment of Functioning score for the 
veteran's PTSD from July 11, 1988, 
through August 16, 1994.  The basis for 
any conclusions should be explained, and 
any social and industrial impairment 
should be specifically noted.  

After reviewing the claims file, the 
psychiatrist should respond to the 
following (with a detailed rationale):

(a)  Is it at least as likely as not (a 
50% or greater degree of probability) 
that during the period from July 1988 
through August 1994 the veteran's PTSD 
resulted in virtual isolation in the 
community, symptoms bordering on gross 
repudiation of reality with disturbed 
thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of regressive energy 
resulting in a profound retreat from 
mature behavior?  

(b)  Is it at least as likely as not (a 
50% or greater degree of probability) 
that during the period from July 1988 
through August 1994 the veteran was 
demonstrably unable to obtain or retain 
employment due to his service connected 
PTSD?

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




